Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 12/11/2020, has been entered into the record. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 17, 20, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gwoziecki et al. (US Pub. No. 2012/0199821 A1), hereafter referred to as Gwoziecki.

As to claim 1, Gwoziecki discloses a transistor (fig 2 and [0021]), comprising:
a channel region (fig 2, channel region 2 between the source and drain 5) between a source region (5) and a drain region (5; [0021]-[0022]);
a dielectric material (7) adjacent to the channel region (2; [0021]-[0022]);
an electrode (8) adjacent to the dielectric material (7); and 
an electrolyte (9; [0062]) between the dielectric material (7) and the electrode (8), the electrolyte (9) sharing an interface with the dielectric material (7) and the electrode (8). 

As to claim 5, Gwoziecki discloses the transistor of claim 1 (paragraphs above),
wherein the electrolyte (9) directly contacts the electrode (8) and the dielectric material (7). 

As to claim 6, Gwoziecki discloses the transistor of claim 1 (paragraphs above),
wherein the electrode (8) is spaced from the dielectric material (7) by the electrolyte (9). 

As to claim 17, Gwoziecki discloses a semiconductor device comprising at least one transistor (fig 8 and [0021]), the at least one transistor comprising:
an electrolyte (9; [0062]) directly contacting a dielectric material (7; [0021]-[0022]) and an electrode (8); and 
a channel region (channel 2) adjacent to the dielectric material (dielectric 7). 

As to claim 20, Gwoziecki discloses the semiconductor device of claim 17 (paragraphs above),
wherein the dielectric material (7) does not contact the electrode (8). 

As to claim 25, Gwoziecki discloses the semiconductor device of claim 17 (paragraphs above),


As to claim 26, Gwoziecki discloses the semiconductor device of claim 17 (paragraphs above),
wherein the channel region (channel layer 2 includes a vertical orientation) is vertically oriented with respect to a base material (1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 7, 19, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwoziecki in view of Seabaugh et al. (US Pub. No. 2014/0319452 A1), hereafter referred to as Seabaugh.

As to claim 2, Gwoziecki discloses the transistor of claim 1 (paragraphs above),
Gwoziecki does not disclose wherein the electrolyte comprises lithium ions. 
Nonetheless, Seabaugh discloses wherein an electrolyte comprises lithium ions ([0016]).


As to claim 3, Gwoziecki discloses the transistor of claim 1 (paragraphs above),
Gwoziecki does not disclose wherein the electrolyte comprises cobalt.
Nonetheless, Seabaugh discloses wherein an electrolyte comprises cobalt ([0016]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the cobalt electrolyte of Seabaugh as the electrolyte taught by Gwoziecki since this will allow for bonding sites with Li to increase the ionic conductivity. 

As to claim 4, Gwoziecki discloses the transistor of claim 1 (paragraphs above),

Nonetheless, Seabaugh discloses wherein an electrolyte comprises cobalt crown ether phthalocyanine ([0016]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the cobalt crown ether phthalocyanine electrolyte of Seabaugh as the electrolyte taught by Gwoziecki since this will allow for bonding sites with Li to increase the ionic conductivity. 

As to claim 7, Gwoziecki discloses the transistor of claim 1 (paragraphs above),
Gwoziecki does not disclose wherein the electrolyte has a thickness within a range from about 4A to about 10A. 
Nonetheless, Seabaugh discloses wherein the electrolyte has a thickness of a single monolayer or a multilayer ([0016]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the electrolyte of Gwoziecki with a thickness as taught by Seabaugh since the thickness of the electrolyte and the ion mobility control the speed of reading and writing In re Aller, 105 USPQ 233. 

As to claim 19, Gwoziecki discloses the transistor of claim 17 (paragraphs above),
Gwoziecki does not disclose wherein the channel region comprises a two-dimensional crystalline material.
Nonetheless, Seabaugh discloses wherein the channel region (fig 2, channel 108) comprises a 2D crystalline material ([0014]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the 2D crystalline channel of Seabaugh as the channel material taught by Gwoziecki since this with improve the mobility of the transistor.  

As to claim 28, Gwoziecki discloses the transistor of claim 1 (paragraphs above),

Nonetheless, Seabaugh discloses wherein the electrolyte comprises crown ether ([0016]) however does not explicitly disclose which one of 3-crown-1 ether, 6-crown-3 either, 12-crown-4 ether, 15-crown-5 ether, or 18-crown-6 ether, 21-crown-7 ether. 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the 2D crystalline channel comprising of the well understood and common type of crown ether of Seabaugh as the channel material taught by Gwoziecki since this with improve the mobility of the transistor.  

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwoziecki in view of Rabkin et al. (US Patent No. 9,818,801 B1), hereafter referred to as Rabkin.

As to claim 8, Gwoziecki discloses the transistor of claim 1 (paragraphs above),

Nonetheless, Rabkin discloses wherein a resistive RAM element is formed as a three dimensional memory with vertical channel with a resistive memory element on opposing sides of a channel region (fig 13B, resistive memory material 180, and channel 72; col. 6, lines 14-51; and col. 11, lines 37-63). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the memory element of Gwoziecki in a 3D memory arrangement so that improved density is achieved.  

As to claim 9, Gwoziecki discloses the transistor of claim 1 (paragraphs above),
Gwoziecki does not disclose wherein the electrolyte substantially surrounds the dielectric material. 
Nonetheless, Rabkin discloses wherein a resistive RAM element is formed as a three dimensional memory with vertical channel with a resistive memory element substantially surrounding a dielectric material a 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the memory element of Gwoziecki in a 3D memory arrangement so that improved density is achieved.  

Claims 10, 15, 16 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwoziecki in view of Li et al. (US Pub. No. 2015/0157943 A1), hereafter referred to as Li, and further in view of Rabkin.

As to claim 10, Gwoziecki discloses at least one transistor (fig 2) comprising a channel region (2) between a source region and a drain region (source and drain 5);
a dielectric material (7) adjacent to at least the channel region (2); and 
an electrolyte (9) adjacent to the dielectric material (7) and between the dielectric material (7) and an electrode (8). 
Gwoziecki does not disclose an electronic system, comprising:

an output device;
at least one processer device operably coupled to the at least one input device and the at least one output device; and
a semiconductor device operable coupled to the at least one processor device. 
Nonetheless, Li discloses an electronic system (fig 9), comprising:
an input device (fig 9, input unit 1130);
an output device (fig 9, output unit 1140);
at least one processer device (processer 1180) operably coupled to the at least one input device (1130) and the at least one output device (1140); and
a semiconductor device operable coupled to the at least one processor device (memory 1120; [0087] coupled to processor 1180). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the resistive RAM of Gwoziecki as the RAM in the system of Li since this will allow for the RAM to be used for handling of account theft in online games. 
Gwoziecki in view of Li does not disclose wherein the transistor is a vertical transistor.

a dielectric material (70) laterally adjacent to at least the channel region (52) and contacting the source and drain region (104, 74).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the memory element of Gwoziecki in view of Li in a 3D memory arrangement so that improved density is achieved.  

As to claim 15, Gwoziecki in view of Li and Rabkin discloses the transistor of claim 10 (paragraphs above),
Gwoziecki in view of Li do not disclose wherein the dielectric material substantially surrounds the channel region. 
Nonetheless, Rabkin discloses wherein a resistive RAM element is formed as a three dimensional memory with vertical channel with a resistive memory element on opposing sides of a channel region (fig 13B, 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the resistive RAM element of Gwoziecki in a 3D memory arrangement so that improved density is achieved.  

As to claim 16, Gwoziecki in view of Li and Rabkin discloses the transistor of claim 15 (paragraphs above),
Gwoziecki in view of Li do not wherein the electrolyte substantially surrounds the dielectric material. 
Nonetheless, Rabkin discloses wherein a resistive RAM element is formed as a three dimensional memory with vertical channel with a resistive memory element substantially surrounding a dielectric material a channel region (fig 13B, resistive memory material 180, and channel 72 and dielectric 70; col. 6, lines 14-51; and col. 11, lines 37-63). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the resistive RAM element of Gwoziecki in a 3D memory arrangement so that improved density is achieved.  

As to claim 27, Gwoziecki in view of Li and Rabkin discloses the transistor of claim 10 (paragraphs above),
Gwoziecki further discloses wherein the electrolyte (9) contacts each of the dielectric material (7) and the electrode (8). 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwoziecki in view of Li and Rabkin and further in view of Seabaugh. 

As to claim 11, Gwoziecki in view of Li and Rabkin discloses the transistor of claim 10 (paragraphs above),
Gwoziecki in view of Li and Rabkin does not disclose wherein the electrolyte comprises a crown ether.
Nonetheless, Seabaugh discloses wherein an electrolyte comprises cobalt crown ether phthalocyanine ([0016]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the cobalt crown ether phthalocyanine electrolyte of Seabaugh as the electrolyte taught by 

As to claim 12, Gwoziecki in view of Li and Rabkin discloses the transistor of claim 10 (paragraphs above),
Gwoziecki in view of Li and Rabkin does not disclose wherein the electrolyte comprises lithium ions. 
Nonetheless, Seabaugh discloses wherein an electrolyte comprises lithium ions ([0016]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the lithium ion electrolyte of Seabaugh as the electrolyte taught by Gwoziecki in view of Li and Rabkin since lithium ion electrolyte provides a high ionic conductivity and since lithium is a very light solid element it is ideal for small scale applications. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 15-17 and 19-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        1/15/2021